On petition for rehearing, it is urged that the refusal of this court to adjudicate the charges of bad faith and mismanagement charged against the trustee was error in that such charges were contemplated in the final decree adjudicating the rights of the parties filed February 8, 1936, from which appeal was prosecuted.
We do not so interpret the final decree. The bill of complaint charged the trustee with bad faith in the investment of and in permitting defaults, assessments, and other charges to accumulate against the trust fund. We held that the charge was not sustained as to the investment of the trust fund but declined to adjudicate further.
It follows that if the trustee after investment negligently permitted charges of any kind to accumulate against the trust fund or otherwise negligently handled or administered the trust he is responsible and can be required to account to the beneficiary therefor. This is a matter that should have been taken into account and considered in connection with the accounting.
The rehearing is denied.
ELLIS, C.J., and WHITFIELD, TERRELL, BROWN, BUFORD and DAVIS, J.J., concur. *Page 337